Matter of Paliani v Selapack (2018 NY Slip Op 08867)





Matter of Paliani v Selapack


2018 NY Slip Op 08867


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1385 CAF 17-00982

[*1]IN THE MATTER OF NICHOLAS PALIANI, PETITIONER-RESPONDENT,
vSTEPHANIE SELAPACK, RESPONDENT-APPELLANT. 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
BRIDGET L. FIELD, ROCHESTER, FOR PETITIONER-RESPONDENT.
AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered April 11, 2017 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted custody of the subject child to petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court